Exhibit 10.44
Summary of Compensation Arrangements with Named Executive Officers
(As of August 15, 2009)
The following summarizes, as of August 15, 2009, the cash compensation and
benefits received by the Company’s Chief Executive Officer and the other
officers who will be named in the Summary Compensation Table in the proxy
statement for the Company’s upcoming Annual Meeting of Stockholders
(collectively, the “Named Executive Officers”), excluding our previous Chief
Executive Officer, Mr. Schnieders, who will be named in the Summary Compensation
Table in the proxy statement but is no longer an employee of the Company. The
following is a summary of existing oral at-will arrangements, and does not
provide any additional rights.
The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board (the “Committee”) reviews and
determines the compensation and benefits that are paid to the Company’s
executive officers, including the Named Executive Officers.
The current salaries of the Named Executive Officers are as follows:

         
William J. DeLaney
Chief Executive Officer and Chief Financial Officer
  $ 800,000  
 
       
Kenneth F. Spitler
Vice Chairman of the Board, President and Chief Operating Officer
  $ 730,000  
 
       
Larry G. Pulliam
Executive Vice President, Foodservice Operations
  $ 532,000  
 
       
Stephen W. Smith
Executive Vice President, South and West U.S. Foodservice Operations
  $ 494,000  
 
       
Michael W. Green
Executive Vice President, Northeast and North Central U.S. Foodservice
Operations
  $ 494,000  

The Named Executive Officers are also eligible to participate in the Company’s
executive and regular benefit plans and programs, as described below. All
executive benefit plans and agreements are filed as exhibits to the Company’s
Exchange Act filings. Information regarding these plans and agreements, as well
as compensation paid or earned during fiscal 2009, will be included in the
Company’s 2009 Proxy Statement.

 



--------------------------------------------------------------------------------



 



Management Incentive Plan
The Named Executive Officers are eligible to receive an annual incentive bonus
under the Sysco Corporation Management Incentive Plan (the “MIP”).
Deferred Compensation Election
MIP participants, including the Named Executive Officers, may defer up to 40% of
their annual incentive bonus under the Executive Deferred Compensation Plan
(“EDCP”). They may also elect to defer all or a portion of their salary under
the EDCP. For deferrals of up to 20% of the annual incentive bonus, the EDCP
provides for Sysco to credit the participant’s deferred compensation account in
an amount equal to 15% of the amount deferred.
Stock Options and Restricted Stock
The Named Executive Officers are eligible to receive options under Sysco’s stock
option plans, including the 2007 Stock Incentive Plan, in such amounts and with
such terms and conditions as determined by the Committee at the time of grant.
The 2007 Stock Incentive Plan also allows for the issuance of restricted stock
grants and restricted stock units.
Cash Performance Unit Plan
The Named Executive Officers are eligible to participate in the Sysco
Corporation 2008 Cash Performance Unit Plan.
Supplemental Executive Retirement Plan
The Named Executive Officers are also eligible to participate in a Supplemental
Executive Retirement Plan (the “SERP”).
Severance Agreements
Mr. Spitler has a severance agreement with the Company.
Other Benefits
The Named Executive Officers also participate in Sysco’s regular employee
benefit programs, which include a defined benefit retirement plan, a 401(k) plan
with Company match, group medical and dental coverage, group life insurance and
other group benefit plans. They are also provided with additional life insurance
benefits, as well as long-term disability coverage and certain perquisites and
personal benefits.

 